990 So.2d 1179 (2008)
MIAMI AUTOMOTIVE RETAIL, INC., a Florida corporation, d/b/a: Miami Motorcoach; A Brickell GMC; A Brickell Pontiac; A Brickell Honda; Brickell Paint & Bodyshop; Brickell Net; Brickell Com; Brickell Auto Collision; Brickell Body Shop; Brickell Automotive; Brickell Pontiac; Brickell Honda; Brickell Insurance; Brickell Rent A Car; Brickell Motorcars; Brickell Motors; Brickell Pontiac & GMC; and Brickell GMC, Appellants,
v.
Christine F. BALDWIN, individually and on behalf of all persons and entities similarly situated, Appellee.
No. 3D08-1156.
District Court of Appeal of Florida, Third District.
September 17, 2008.
Waldman Feluren Hildebrandt & Trigoboff and Craig J. Trigoboff and Kristen Lake Cardoso, Weston, for appellants.
Mase and Lara, Miami, and Richard D. Lara and Bruce B. Baldwin, for appellee.
Before WELLS, SUAREZ, and CORTIÑAS, JJ.
PER CURIAM.
Affirmed. See S.D.S. Autos, Inc. v. Chrzanowski, 976 So.2d 600 (Fla. 1st DCA 2007); Latman v. Costa Cruise Lines, N.V., 758 So.2d 699 (Fla. 3d DCA 2000).